Henry, C. J.
By amendment to the charter of the Hannibal & St. Joe Railroad Company, approved March 3, 1855, the company was authorized to build its road over streets, alleys, and wharves in any town or village, corporate or not; but required the company so to construct the road, “as not to hinder or prevent the public from using the same.” Collier street in the city of Hannibal was dedicated as a street and the railroad *487company laid down its track on that street. Prior to the laying of the track in the street there were buildings on either side of the street, but it was graded by the defendant company nearly its width. At first, defendant laid but one track, but after the plaintiff purchased his lot fronting on the street and used by him as a lumber yard, the defendant laid a side track in the street, about the year 1866. The main track was south of the center of Collier street, and the greater part of the street was north of the north rail of the track. The switch was laid north of the center of the street. Some time in the year 1882, the defendant made a contract with the Hannibal transfer company giving to that company the use of defendant’s tracks between the Mississippi river and the yards, for taking out cribs of lumber on cars and, in order to enable the transfer company to use cars with cribs of lumber upon them, it was necessary to move the side track so that cars so loaded could pass upon the main track.
The defendant obtained permission from the city by an ordinance “to change the location of its side tracks lying north of the main track on Collier street, to a distance not exceeding sixteen feet, from center to center, of said side and main tracks so as to admit the passage of cars on said main track, loaded with cribs of lumber, by cars standing on said side tranks.” It was necessary to move the side track about four feet farther from the main track to accomplish the object • contemplated by the ordinance, and' such removal of the side track that distance north, virtually destroyed for other public uses that portion of the street north of said main track, which had been macadamized and otherwise improved by the city for general uses as a public thoroughfare. It is in evidence that by moving the side track to the south instead of north of the main track, cars with cribs of lumber upon them could have passed, and the north side of the street left open for other ve*488hides and general travel. The plaintiff filed his petition asking that defendant might be enjoined and restrained from removing the side track north, alleging the above and other material facts. On a final hearing the injunction was made perpetual and defendant has appealed from the judgment.
It is true that it is settled law in this state that laying, a railroad track in a street may be authorized by the legislature. Porter v. Railroad, 33 Mo. 128; Tate v. Railroad, 6 Mo. 158. But it must be done in the manner authorized. And the authority by which the defendant undertook to change the location of its side track required it “ to be so constructed as not to hinder or prevent the public from using the street.” If the character of a street should be such that defendant’s track could not be laid upon the street without hindering the public from using it, then no matter how important to the company that its track should be laid in that street it could not be done. Nor is it competent for a city to authorize such use of a street dedicated as a street as will destroy it as a thoroughfare for the public use. Belcher Sugar Refining Co. v. St. Louis Grain Elevator Co., 82 Mo. 124. If, as the testimony seems to prove, the side track of defendant could have been removed to the south side of the street without materially interfering with travel upon the street it was its duty, under the charter provision authorizing its use of the street, to place the side track there. Railroad companies in laying their tracks upon the streets of towns and cities should have some regard to the rights of the public and especially of owners of lots abutting upon the streets. No complaint it seems would have been made if the side track had been placed upon the south side of the street. The public travel over the street was on the north side, which the city had macadamized for that purpose, and we see in the record nothing to justify the defendant in removing its side track north instead of south of the *489main track. There can be no doubt of plaintiffs’ right to institute this suit. The track laid as proposed would, it is true, be a public nuisance, but plaintiff would sustain special damage as the owner of an abutting lot, upon which he conducted the business of a lumber. merchant. Belcher Sugar Refining Company v. St. Louis Grain Elevator Company, supra.
The judgment is affirmed.
All concur.